Dear Mr. Wiles:
Please be advised that our office is in receipt of your opinion request which has been forwarded to me for reply.  Specifically, you inquired as to whether it was permissible to hold the elected position of Constable and at the same time hold the appointed position of Deputy Sheriff.
The Dual Office holding provision pertinent to this situation can be found in La.R.S. 42:63(D), which states:
  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.
*  *  *
Previous Attorney General Opinion No. 96-405 addressed this specific issue and pointed out that previous opinions have characterized the position of deputy sheriff as employment for the purposes of the Louisiana Dual Office holding and Dual Employment Laws, La.R.S. 42:61, et seq. However, this opinion, as well as its successors, have all reached the same conclusion   a deputy sheriff in the parish is an "appointive office" under La.R.S. 42:62(2).  It is an "office in any branch of government   which is specifically established or specifically authorized by the   laws of this state   and which is filled by appointment   by an elected public official" as defined therein. Because the position of deputy sheriff is specifically authorized and/or established in La.R.S.33:1433 and filled by appointment by the sheriff, it is the continued opinion of this office that it is a position of appointment.
It is therefore the conclusion of this office that one may not hold the elected position of constable and at the same time hold the appointive office of deputy sheriff on a full-time basis, as it would be a violation of La.R.S. 42:63(D).  However, it would be permissible to hold both the elected position of constable and hold the appointive position of part-time deputy sheriff at the same time.
I hope this opinion sufficiently answers your inquiry.  If you have any further questions, please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             __________________________ VIRGINIA L. COREIL Assistant Attorney General
RPI/VLC/crt
Date Released:  December 10, 2002